Title: To John Adams from William Gordon, 8 April 1785
From: Gordon, William
To: Adams, John


          
            My dear Sir
            Jamaica Plain Apr 8. 1785
          
          I hope this will find you at Westminster. I congratulate You upon your late appointment; it was what I wished for, as what I thought would be agreeable to you, & for the good of our country. The treaty of commerce may be too far settled to admit of alteration: but if your correspondents have not urged you in the most pressing manner, to exert every nerve to obtain an importation of our whale oil on much easier terms than at present, they have failed greatly. The continuance of the present duty is next to a prohibition, & will occasion the whale-men to remove from Cape Cod &c &c to Nova Scotia. I know what I assert to be fact, having my information from a gentleman concerned in the business, whose Captains have declared as much, as to themselves. Exert yourself also to obtain the support of the British ministry in settling with the Algerines, that our vessels may go to the Mediterranean with safety. By the by, a story has been propagated that Palfry was taken by the Algerines, & is now labouring at the Oar. I am fearful there is no truth in it: but as it is possible, that the ship in which he was might be driven out of sight in the night, & not be lost as is imagined, & be afterward taken, I wish you out of regard to his family & respect to his memory, to make inquiry & to receive certain information from the British resident at Algiers, whether any such American vessel was taken, in 1781, if I mistake not the date.
          The last Jany twelve month I sent You a letter, which was enclosed to my brother, & to be by him forwarded to Holland to Messrs De Neufville. He recd & sent it on. I have had no answer, how that happens I know not. You best know, whether there is any truth in my suspicion, that the free use I made of your liberal sentiments respecting the Tories to counter-act the narrow & pernicious politics of some individuals, has induced them to caution you against corresponding with me, especially in that free & open manner.
          Now for Massachusetts. The late Govr notified to the General Court his proposed resignation; thought by some Deeps to be a finesse for settling himself in the chair another twelve month. An answer was prepared. My friend informed me, that he did not like it, on account of its flattery; but learnt afterward that the complexion given it was meant to make it go down glib with the governors party, & thereby catch them. They were well pleased: but after agreeing to it, moved some addition, amounting really to a request that he would not resign for his bad health, & that they would dispense with his doing governmental duty. They could not carry it; the resignation took place. The Lt Govr Cushing was, let me say, with much officious effrontery recommended in the speech to the genl court for a successor. Mr Hancock used his influence to get him into the chair. Questions against Bowdoin were published in the Centinel of saturday. This gave the opposite party an opening for other questions in favour of him, & for publishing against Mr Hancock & Mr Cushing. Messrs Adams, Higginson, Davies, Lowell &c exerted themselves. The monday’s papers teemed with publications for Bowdoin & against the others. Hand bills were added. The election began. Hancock went to the Hall. If he expected shouts &c he was disappointed. Upon the close there were for Mr Bowdoin as Govr 574 for Mr Cushing about 340
          for him as Lt Govr " 665 for many voted for him as Lt Govr to give him bread, who had no notion of him as chief magistrate.
          Senators S. Adams 692. Tufts 901. Lowell 628. Deacon Phillips 739. Cranch 408. Heath 407.
          Roxbury Bowdoin 48 Cushing Lt Govr 42.
          Senators Phillips 49. Lowell 49. Heath 42. Tufts 47. Metcalf of Bellingham 33. Higginson 27. Cranch 5.
          Dedham   Bowdoin 86 out of 97
          Mystick   Do all
          Cambridge  Do 20. Cushing 10. Dana 11.
          Salem    Do most. By what can be gathered Mr Bowdoin is likely to be chosen by the people; & if so, he will serve, & the State be delivered out of the hand of Quacks. Tho’ it is now Your Excellency, I trust your good sense remains, & that You are for freedom among friends. Mrs Gordon unites in respects to Self Lady & family. Do not recollect any thing further that is material. I continue with real esteem / Your Excellencys sincere friend / & very humble servant
          
            William Gordon
          
          
            I have written currente calamo being in enormous haste.
          
         
          
            Apr 9.
          
          This comes by Col Norton one of our Senators, whom I take to be a worthy gentleman. He will inform you more about Mr Bowdoin, & what a winter we have had, & that we have now an immense quantity of snow upon the ground, more than for 44 years back.
        